         Case 1:19-cv-12497-PBS Document 77 Filed 08/25/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO. 1:19-cv-12497-PBS


GEOFFREY TAMMARO AND MEGAN
TAMMARO
          Plaintiffs.
v.

GARVIN MCHALE, CHRISTOPHER
SIMPSON, AND KEVIN SMITH
           Defendants.


                               DEFENDANTS’ TRIAL BRIEF

        Defendants, Garvin McHale, Christopher Simpson, and Kevin Smith (“Defendants”),

submit this trial brief in accordance with this Court’s March 4, 2020 Procedural Order and Local

Rule 16.5(f) to address legal issues likely to arise at trial and to preview the Defendants’

anticipated requests for rulings and findings from the Court on the Plaintiffs’ claims and claims

for damages.

I.      INTRODUCTION

        On June 11, 2017, Officers Garvin McHale, Christopher Simpson, and Kevin Smith

responded to an incident involving a man who appeared to be suffering from an opioid overdose

in the Theatre District in Boston. Plaintiffs, Geoffrey and Megan Tammaro, claim that the

Defendant officers unnecessarily escalated this emergency situation by shouting and asking them

to move away from the overdose victim. Plaintiff Geoffrey Tammaro, as an emergency room

nurse, felt that he was uniquely qualified to render aid to the overdose victim and did not move

away.   The parties dispute the events that led to Geoffrey Tammaro’s subsequent arrest.

Geoffrey Tammaro maintains that Officer McHale assaulted him without provocation, that he
         Case 1:19-cv-12497-PBS Document 77 Filed 08/25/21 Page 2 of 6




was arrested without probable cause, and that excessive force was used to effectuate his arrest.

Megan Tammaro was present and watched her husband get arrested. Plaintiffs have lodged a

host of constitutional and common law claims against the Defendants based on these allegations.

Geoffrey Tammaro is seeking damages for his alleged physical and emotional injuries. Megan

Tammaro is seeking damages for the alleged emotional trauma of watching her husband get

arrested. The Defendants state that the arrest of Geoffrey Tammaro was supported by probable

cause and that the force used during Geoffrey’s arrest was reasonable.

       Defendants maintain that Plaintiffs will be unable to prove, by a preponderance of the

evidence, that the officers violated the Plaintiffs’ constitutional or common law rights. To that

end, the Plaintiffs likewise will not be able to prove that they are entitled to damages based upon

the Defendant officers’ purported actions.

II.    DEFENDANTS’ SUMMARY OF THE EVIDENCE

        On June 11, 2017, at approximately 1:15 a.m., Officer McHale was flagged down by two

women who told him a man down the street needed assistance. Officer McHale followed the

women down the street and came upon a male laying on the ground with a crowd gathered

around him. Officer McHale announced himself as a police officer and the crowd thereafter

dispersed, except for two men—later identified as Plaintiff Geoffrey Tammaro and his friend,

Dr. Nataniel Vasquez—who were apparently attempting to assist the male on the ground. When

Officer McHale approached the male to evaluate him, Tammaro and Vasquez yelled at Officer

McHale to immediately “give him some Narcan and oxygen,” or words to that effect. Officer

McHale immediately sensed that these two men were under the influence.

       Officer McHale asked Tammaro and Vasquez to step aside so that he could evaluate the

man on the ground. They refused. Vasquez responded by telling Officer McHale that he was an



                                                2
          Case 1:19-cv-12497-PBS Document 77 Filed 08/25/21 Page 3 of 6




ER physician and that his friend, Tammaro, was an ER nurse. Officer McHale continued his

efforts to have Tammaro and Vasquez step aside, to no avail, and radioed for assistance and

requested EMTs.

       Officers Christopher Simpson and Kevin Smith then arrived on scene. Tammaro and

Vasquez again demanded Narcan and oxygen from the newly-arrived officers. Officer Simpson

asked the men to move and administered a dose of Narcan. Vasquez demanded another dose, at

which point Officer Simpson explained that they did not have anymore and EMTs would be

arriving shortly.

       When EMTs arrived on scene they too asked Vasquez and Tammaro to move so that they

could evaluate the male for themselves. They refused. Vasquez and Tammaro continued to

demand oxygen and Narcan from the EMTs. The EMTs responded that they needed to evaluate

the male for themselves. EMT Smith, for her part, quickly formed the opinion that Tammaro

and Vasquez were under the influence.

       At some point after EMTs arrived on scene but while Tammaro and Vasquez were still

crowding the man on the ground, Tammaro pushed Officer McHale. Officer McHale then

announced that Tammaro was under arrest. Tammaro resisted his arrest and was brought down

to the ground so that he could be placed in handcuffs. Because Tammaro refused to put his

hands behind his back, Officer McHale administered a series of knee strikes to the midsection of

Tammaro’s thigh. This practice is consistent with police practices and procedures. Officer

Simpson and Officer Smith assisted with placing Tammaro in handcuffs.            Tammaro was

transported to the police station for booking without further incident.

       Tammaro claims that he sustained a bruised rib and a herniated disc in his back and that

he was forced to quit his job as an emergency room nurse as a result of the alleged physical and



                                                 3
          Case 1:19-cv-12497-PBS Document 77 Filed 08/25/21 Page 4 of 6




emotional trauma. Megan Tammaro claims that she suffered emotional trauma as a result of

watching her husband get arrested—to the extent that she needed to quit her job at Northeastern

University because she could not work in the same city where the arrest of her husband took

place. Defendants dispute the nature and extent of these injuries.

III.   LEGAL ISSUES LIKELY TO ARISE AT TRIAL

       All of Plaintiffs’ claims hinge on the determination of the following facts: 1) whether the

officers arrested Geoffrey Tammaro without probable cause; 2) whether the officers’ use of force

was unreasonable; and 3) whether the officers maliciously prosecuted Geoffrey Tammaro.

Because these claims hinge on the jury’s determination of the facts, rather than any significant

legal issue, the Defendants do not brief them here for the Court.

       Based on the jury’s findings, however, the Court’s intervention may be necessary to

determine any issues of common law immunity.

           1. The Officers May Be Entitled To Common Law Immunity As To Plaintiffs’
              Common Law Assault And Battery, IIED, And False Imprisonment Claims

       Massachusetts courts have long recognized common law immunity for public officials

performing discretionary acts in good faith. “At common law . . . , a public official, exercising

judgment and discretion, is not liable for negligence or other error in the making of an official

decision if the official acted in good faith, without malice, and without corruption.” Nelson v.

Salem State Coll., 446 Mass. 525, 537-38 (2006); see Gildea v. Ellershaw, 363 Mass. 800, 820

(1973); Duarte v. Healy, 405 Mass. 43, 49-50 (1989) (applying common law immunity to

statutory invasion of privacy claim against city officials).

       Importantly, common law immunity applies not just to negligence but also to intentional

acts by public officials. Nelson, 446 Mass. at 537-38; S. Boston Betterment Trust Corp. v.

Boston Redev. Auth., 438 Mass. 57, 69 (2002); Duarte, 405 Mass. at 49-50. In determining

                                                  4
         Case 1:19-cv-12497-PBS Document 77 Filed 08/25/21 Page 5 of 6




whether common law immunity applies, “[t]here is every presumption in favor of the honesty

and sufficiency of the motives actuating public officers in actions ostensibly taken for the general

welfare.” S. Boston Betterment Trust Corp., 438 Mass. at 69 (quoting Foster from Gloucester,

Inc. v. City Council of Gloucester, 10 Mass. App. Ct. 284, 294 (1980)). To that end, the

Defendants have requested that the jury answer special questions as to whether the officers acted

in good faith, without malice and without corruption. If the jury answers that the officers acted

in good faith, without malice and without corruption, the Defendants submit that they would be

entitled to common law immunity for Plaintiffs’ common law assault and battery, IIED, and

malicious prosecution claims.


Date: August 25, 2021                         Respectfully Submitted,

                                              DEFENDANTS GARVIN MCHALE,
                                              CHRISTOPHER SIMPSON, KEVIN SMITH

                                              By their attorneys,

                                              Henry C. Luthin
                                              Corporation Counsel



                                              /s/ Nicole M. O’Connor
                                              Nicole M. O’Connor (BBO#675535)
                                              Senior Assistant Corporation Counsel
                                              Erika P. Reis (BBO#669930)
                                              Assistants Corporation Counsel
                                              City of Boston Law Department
                                              City Hall, Room 615
                                              Boston, MA 02201
                                              617-635-4039 (O’Connor)
                                              617-635-4031 (Reis)
                                              Nicole.OConnor@boston.gov
                                              Erika.Reis@boston.gov




                                                 5
         Case 1:19-cv-12497-PBS Document 77 Filed 08/25/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon counsel for all
parties of record via this court’s electronic filing system.

Date: August 25, 2021                      /s/ Nicole M. O’Connor
                                           Nicole M. O’Connor




                                              6
